Electronically Filed
                                                          Supreme Court
                                                          SCWC-10-0000214
                                                          20-AUG-2013
                             SCWC-10-0000214              10:19 AM

            IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                            STATE OF HAWAI#I,
                     Respondent/Plaintiff-Appellee,

                                   vs.

                             ROBERT H.B. HSU,
                     Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP-10-0000214; CASE NO. 1DTA-10-03917)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack JJ.)

            Petitioner/Defendant-Appellant Robert H.B. Hsu’s

application for writ of certiorari, filed July 5, 2013, is hereby

rejected.

            DATED:   Honolulu, Hawai#i, August 20, 2013., 2013.

Richard L. Holcomb,                      /s/ Mark E. Recktenwald
for petitioner
                                         /s/ Paula A. Nakayama
Loren J. Thomas, Deputy
Prosecuting Attorney                     /s/ Simeon R. Acoba, Jr.
for respondent
                                         /s/ Sabrina S. McKenna

                                         /s/ Richard W. Pollack